Citation Nr: 1326564	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, to include rotoscoliosis and arthritis.

2.  Entitlement to service connection for a neck disability, to include arthritis.

3.  Entitlement to service connection for a left hand disability, to include arthritis.

4.  Entitlement to service connection for a right hand disability, to include arthritis.

5.  Entitlement to service connection for a left hip disability, to include arthritis.

6.  Entitlement to service connection for a right hip disability, to include arthritis.

7.  Entitlement to service connection for a left foot disability, to include arthritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the September 2008 rating decision treated the issue of whether new and material evidence had been received to reopen a claim of service connection for rotoscoliosis as separate and distinct from the issue of entitlement to service connection for arthritis.  However, a review of the prior denial by an August 1981 Board decision reflects it denied service connection for a general back disability, and included findings and discussion regarding both rotoscoliosis and arthritis.  Therefore, the Board has construed the claim as whether new and material evidence has been received to reopen a back disability however diagnosed, to include rotoscoliosis and arthritis.

To the extent the RO's adjudication of the issue of service connection for arthritis of the back constitutes an implicit determination that new and material evidence has been received, the Board notes that it must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing before a decision review officer (DRO) at the RO in May 2010.  A transcript of this hearing is of record.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's back disability claim.  However, for the reasons addressed in the REMAND portion of the decision below, further development is required regarding the underlying service connection claim as well as the other appellate claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

(The issue of whether the August 1981 Board decision's denial of service connection for a back disability should be revised or reversed on the basis of clear and unmistakable error (CUE) is the subject of a separate decision under a different docket number.).


FINDINGS OF FACT

1.  Service connection for a back disability was previously denied by an August 1981 Board decision.

2.  A September 1993 determination confirmed and continued the prior denial of service connection for a back disability.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  New and material evidence was not received within the appeal period of that determination.

3.  The evidence received since the last prior denial of service connection for a back disability was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for a back disability, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, however, for the reasons stated below the Board finds that new and material evidence has been received to reopen the claim of service connection for a back disability.  Therefore, no further discussion of the VCAA is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Service connection was previously denied for a back disability by an August 1981 Board decision.  In a separate decision under a different docket number, the Board finds that this decision was not the product of CUE.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

The record also reflects that a September 1993 determination confirmed and continued the prior denial of service connection for a back disability.  The notification of this determination indicated a VA Form 1-4107, Notice of Procedural and Appellate Rights, was attached to this letter.  The Veteran did not appeal that decision.  The Board acknowledges that Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  However, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the September 1993 decision.  Therefore, that decision is also final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the August 1981 Board decision included statements from the Veteran, his testimony at a February 1981 hearing, his service treatment records, and post-service medical records which cover a period through 1978.  The evidence added to the record at the time of the September 1993 decision consisted, in essence, of an August 1993 statement from the Veteran criticizing the prior denial.

In his statements and hearing testimony, the Veteran essentially contended that he had no back problems prior to service, that he injured his back while on active duty, and that he had recurrent back problems since that injury.

The Veteran's service treatment records reflect that no back disability was noted on his February 1956 enlistment examination, May 1960 separation examination, or September 1961 recall to active duty examination.  Further, he did sustain a back injury in October 1961.  However, the May 1962 separation examination found the Veteran's spine to be normal, and noted that while he was treated for pain in the back in October 1961, it was treated with bed board, and there were no complications and no sequelae.  There was also no indication of any back problems on subsequent examinations/reports of medical history completed from 1964 to 1972 for Reserve service.  The post-service medical records first indicate back problems, to include findings of rotoscoliosis and arthritis, years after his separation from service.  There was also indication of a possible post-service injury in a boating accident.

The August 1981 Board decision denied service connection for a back disability, to include rotoscoliosis and arthritis.  The Board found that rotoscoliosis was a congenital or developmental disorder, preexisted the Veteran's entry into active service, and there was no increase in basic pathology of this disorder in service.  Further, the Board found that any back trauma sustained by the Veteran in service was acute and transitory, healing without residual disability; and that an acquired back disorder, including arthritis, was not present in-service or for many years thereafter.  Therefore, the Board concluded that the rotoscoliosis clearly and unmistakably preexisted service and the presumption of soundness at entry was rebutted; that the rotoscoliosis was not aggravated by service; and that a chronic back disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in service.

The evidence received since the last prior denial includes additional statements from the Veteran, his testimony at the May 2010 DRO hearing, and additional post-service medical records which cover a period through 2010.

In his statements and hearing testimony, the Veteran reiterated his contentions that he had no back problems prior to service, and that he has had recurrent problems since the in-service injury.  However, as noted above, he advanced similar contentions in August 1981.  Moreover, to the extent the additional medical records show a current back disability, there was also evidence of such at the time of the prior denial.  As such, this evidence appears to be cumulative and redundant.

The Veteran has also criticized the findings of the August 1981 Board decision.  For example, he maintains that congenital scoliosis is not the only type (cause) of scoliosis, that there are many types and causes of scoliosis, and attached an internet article obtained in 2007 in support of this contention.  This internet article does identify several forms of scoliosis in addition to congenital scoliosis, to include degenerative scoliosis which it was stated may result from traumatic injury or illness, bone collapse, previous major back surgery or osteoporosis (thinning of the bones).  No such evidence was of record at the time of the last prior denial.

In addition to the medical treatise evidence, the Veteran submitted a December 2007 statement from a Dr. Hynes in support of his claim, which, in pertinent part, stated that the Veteran's back pain "initiated from an injury in the military and has progressed since that time," and that "[t]here appears to be a causal relationship between his pain and the injury."

In short, the Veteran has submitted evidence indicating that scoliosis may be due to trauma rather than being congenital, and competent medical evidence relating the etiology of his current back disorder to the documented in-service injury.  As such, this evidence goes to the findings that were the basis for the Board's denial in August 1981.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, this evidence, at a minimum, would indicate an examination and opinion is required in order to address the nature and etiology of the Veteran's current back disability.  See Shade, supra.

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a back disability was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence received to reopen is true without regard to the other evidence of record no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the underlying service connection claim.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a back disability, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.



REMAND

In this case, the Board finds that a competent medical examination and opinion is necessary in order to address the nature and etiology of the Veteran's current back disability.  Although the medical treatise evidence he submitted indicated that scoliosis may develop as a result of trauma, this only represents a general possibility and does not specifically support a finding that such actually occurred in this case.  Regarding the December 2007 statement from Dr. Hynes, this opinion appears to be based solely upon the Veteran's own reported history.  Therefore, even though there is a documented in-service back injury in October 1961, it does not appear that Dr. Hynes reviewed the service treatment records regarding the actual treatment that was received during active service.  Moreover, Dr. Hynes's statement does not address the fact that the Veteran's spine was evaluated as normal on the subsequent May 1962 separation examination, and that it was indicated at that time there were no complications or sequelae from the October 1961 injury.

The Board also notes that inasmuch as the medical treatise evidence indicates scoliosis may be congenital or may be due to trauma, and no such disability was noted at enlistment, then clarification is required regarding whether such disability clearly and unmistakably preexisted service.   See Harris v. West, 203 F.3d 1347 (2000) (The evidence regarding whether a disability preexisted service may consist of a medical professional's after-the-fact opinion regarding the probable onset of the disease or condition).

For these reasons, the Board finds that a remand is required in order to accord the Veteran a VA medical examination and opinion to address the nature and etiology of his current back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Regarding his arthritis of the neck, hips, hands, and left foot, the Veteran indicated that it was interrelated to the back arthritis.  As such, he has indicated it is either due to the October 1961 in-service injury and/or it developed as a result of the back arthritis itself.  Therefore, these claims are inextricably intertwined with that of the back disability, and the examination should also address the etiology of these disabilities as well.

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/ RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his back, neck, hip, hand, and foot problems since March 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  The AMC/RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back, neck, hip, hand, and left foot symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his claimed disabilities of the back, neck, hips, hands, and left foot.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner must express an opinion as to:

a)  whether any back disability, to include rotoscoliosis, clearly and unmistakably preexisted service.  
b) If the examiner finds that a back disability did clearly and unmistakably preexist service, the examiner should then express an opinion as to whether any such preexisting disability clearly and unmistakably was not aggravated by service.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.
c) If the examiner determines that a back disability did not clearly and unmistakably preexist service or that a back disability was not clearly and unmistakably not aggravated during service, then he or she should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current back disability was incurred in or otherwise the result of active service, to included the documented in-service back injury in October 1961.
d) The examiner should also indicate whether it is at least as likely as not that the Veteran's arthritis of the neck, hips, hands, and/or left foot was incurred in or otherwise the result of his active service, to include the October 1961 in-service back injury.  Further, the examiner should address whether it is at least as likely as not that the arthritis of the neck, hips, hands, and/or left foot developed as a result of (or is secondary to )the back arthritis.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in October 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


